DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 20, in the reply filed on 11/2/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: “has a an” in line 20 on page 3 should be “has an”. “060 mm” should be “0.60 mm” in line 17 on page 6. “were despite maintained” should be “were nonetheless maintained” in line 11 on page 7. “Mention can notably made” should be “Mention can be notably made” in line 21 on page 11. “This enables to form” should be “This enables it to form” in line 5 on page 19.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a an” should be “an” in line 13.  Appropriate correction is required.
Claims 5-7, 11, and 13 are objected to because of the following informalities:  “claim1” should be “claim 1”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “consist” should be “consists” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-10, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanlandschoot et al (USPGPUB 2013/0035466) in view of Bleys et al (USPGPUB 2005/0101682).
Regarding claims 1-6, Vanlandschoot discloses a method for producing a skin layer of a flexible, elastomeric, thermoset, phase-separated polyurethane material which has an average density higher than 400 kg/m3, in particular higher than 600 kg/m3 [0001]. An object of the invention is to provide a new method which enables to produce flexible skin layers which are flexible enough to avoid creases in the skin during manufacture and further handling, substantially without negatively affecting their other mechanical properties, so that visual defects are avoided in the final parts wherein the skin layers are united with a backing substrate layer, whilst still maintaining the other required mechanical properties of the skin at a satisfactory level [0018]. The skin layer preferably has a flexural modulus, measured in accordance with ASTM D790-03, smaller than 35 MPa and more preferably smaller than 30 MPa [0031] [0035]. The polyurethane is formed from a reactive mixture of A) one or more isocyanate compounds having at least two NCO-groups which are not directly attached to an 
Vanlandschoot is silent with regard to the average flexural modulus of the composite skin (i.e., the average flexural modulus of the combined aliphatic PU layer and the aromatic PU layer). Vanlandschoot is silent with regard to an at least one isocyanate-reactive component (B2) in the second polyurethane reaction mixture 
Bleys discloses a process for preparing moulded polyurethane elastomers having a density of 200-1000 kg/m3 made from a considerable amount of a polyol having a relatively high oxyethylene (EO) content and from high amounts of water [0002]. The polyurethane elastomers can be formed without leachable catalysts such as amines and tin compounds [0005-7] [0009]. Aromatic polyisocyanates and polyols can be used in the reaction mixture [0016] [0022]. Molds can be used for making polyurethane automotive seating and automotive parts [0031]. The elastomeric polyurethane materials show a good compression set and resilience [0035].
Vanlandschoot and Bleys are analogous because both disclose polyurethane moulded parts used in automotive vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bleys’ moulded polyurethane elastomer material as Vanlandschoot’s aromatic polyurethane skin layer formed against the back of the first skin layer (and a second aromatic polyurethane layer made from a second polyurethane reaction mixture wherein said second polyurethane reaction mixture comprises at least one aromatic isocyanate compound (A2), and at least one isocyanate-reactive component (B2)).  One of ordinary skill in the art would have been motivated to use Bleys’ polyurethane elastomer for this layer because this would provide desirable mechanical properties such as good compression set and resilience as disclosed by Bleys above. Vanlandschoot discloses that the aromatic polyurethane layer preferably provides better mechanical properties [0098] and both Vanlandschoot 
Regarding the limitations “wherein the elastomeric composite polyurethane skin has a an average areal weight of equal to or less than 750 g/m2 and the second aromatic polyurethane layer has a second average areal weight of less than 300 g/m2”, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in average areal weight involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. The Examiner notes that Vanlandschoot discloses that the aliphatic PU skin layer has an average density higher than 400 kg/m3, in particular higher than 600 kg/m3 (wherein the first aliphatic polyurethane layer has an average density of at least 600 kg/m3 – claim 5), and a thickness between 0.1 mm and 5 mm (wherein the first aliphatic polyurethane layer has an average thickness of equal to or less than 0.50 mm – claim 6) [0035]. Therefore, the areal density of this skin layer ranges from as low as 40 gsm (when volumetric density is 400 kg/m3 and thickness is 0.1 mm) to above 3,000 gsm (when volumetric density is 600 kg/m3 and thickness is 5 mm). Bleys discloses that the preferred density of the elastomeric PU material is 200 to 500 kg/m3 (wherein the average density of the second aromatic polyurethane layer skin is equal to or less than 550 kg/m3 – claim 4) [0008]. Bleys is silent with regard to the thickness of the material. Since the density of Bleys’ material is generally lower than that of Vanlandschoot’s aliphatic PU skin layer and the areal density/weight is the product of the volumetric density and the thickness of the layer, it is evident that the areal weight of Bleys’ PU layer would fall within or overlap 
Regarding the claimed flexural modulus of the composite PU skin, Vanlandschoot discloses the flexural modulus of the aliphatic skin layer (see above), but is silent with regard to the flexural modulus of the composite skin formed from both the aliphatic PU layer and the aromatic PU layer. However, Vanlandschoot discloses that flexibilisers can be added to the reactive mixture to lower the flexural modulus [0043] [0143]. Therefore, it is evident to a PHOSITA that the overall flexural modulus of the composite skin formed from both the aliphatic PU layer and the aromatic PU layer could be optimized to be less than 35 MPa via appropriate use of flexibilisers in both layers.
Regarding claim 7, Vanlandschoot discloses that the isocyanate-reactive compounds B) of the aliphatic PU reaction mixture comprises: b1) one or more active hydrogen containing compounds having: functional groups comprising hydroxyl, amine and/or thiol groups; a nominal functionality of from 2 to 8, preferably of from 2 to 4; and an equivalent weight of between 200 and 4000, preferably of between 800 and 2000; b2) one or more flexibilisers which reduce the flexural modulus of the polyurethane material, which have a molecular weight between 76 and 5000 and which contain only one isocyanate-reactive group which will react with an isocyanate group of said isocyanate compounds; b3) 1 to 30 parts by weight, per 100 parts by weight of said 
Regarding claim 8, Vanlandschoot discloses that the flexibilisers can be present at 1 or more and less than 15 parts by weight per 100 parts by weight of the isocyanate-reactive compounds (B) (The elastomeric composite polyurethane skin according to claim 7, wherein the one or more flexibilisers (b2) are comprised in the at least one isocyanate-reactive component (B1) in an amount equal to or more than 1 part and the one or more flexibilisers (b2) are comprised in the at least one isocyanate-reactive component (B1) in an amount preferably equal to or less than 15 parts relative to 100 parts by weight of the isocyanate-reactive compounds (B1) [0048] [0050].
Regarding claim 9, Vanlandschoot discloses that the amine-initiators (b4) have a functionality equal to or higher than 3, but less than or equal to 6 (The elastomeric composite polyurethane skin according to claim 7, wherein the amine-initiators (b4) are crosslinking amine- initiators (b4) which have a functionality of at least 3 but less than or equal to 6) [0078] [0054].
Regarding claim 10, Vanlandschoot discloses that the amine-initiators (b4) comprises a further amount of one or more extender amine-initiators, which have a 
HR1N-R2-OH (I) wherein: R1 is H or a cyclic or acyclic hydrocarbon chain, which is substituted or not and which comprises one or more hetero-atoms or not, R1 being preferably H or a C1 to C6 alkyl group; and R2 is a cyclic or acyclic hydrocarbon chain which is substituted or not, which comprises one or more hetero-atoms, such as an O, S or N-atom, or not and which comprises a backbone linking the amino group with the hydroxyl group and containing at least two carbon atoms [0055-58].
Regarding claim 13, 
Regarding claim 14, see claim 13 above for a list of the claimed diols. Bleys further discloses that the amount of such other isocyanate-reactive compounds used in the process is less than 5% by weight based on the amount of prepolymer used [0027]. The prepolymer is made via combination of the polyisocyanate and the polyol [0022].
Bleys is silent with regard to the amount of chain-extender used in the mixture relative to the weight of the isocyanate-reactive compounds.
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in content of chain extenders relative to the weight of the isocyanate-reactive compounds involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  
Regarding claim 20, Vanlandschoot discloses that the flexible skin layers can be used in conjunction with a backing substrate layer to form final parts (Shaped articles or at least parts thereof comprising the elastomeric composite polyurethane skin having an average flexural modulus, measured in accordance with ASTM D790-03, smaller than 35 MPa, according to claim 1) [0018] [0031-32].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vanlandschoot et al (USPGPUB 2013/0035466) and Bleys et al as applied to claim 1 above, and further in view of Jourquin et al (EP 0379246A2).
Regarding claim 11, the limitations of claim 1 have been set forth above. Vanlandschoot further discloses that the catalyst or catalysts included in the reactive mixture can contain the catalysts as disclosed in Jourquin [0095]. Jourquin discloses that the catalyst system can comprise at least an organic lead, bismuth and/or tin (IV) 
Regarding claim 12, Jourquin discloses that the Sn catalyst compound can be the same as the claimed formula (II) and formula (III) [pg 8, lines 16-53]. Organotin catalysts TC1-TC3 are used in various embodiments (The elastomeric composite polyurethane skin according to claim 11, wherein the at least one catalyst component (C1) in the first polyurethane reaction mixture comprises or consists essentially of at least one organotin (II or IV) catalyst corresponding to formula (II) or formula (III)) [Examples 14-17 and 19-20] [pages 19-20] [page 15, lines 4-9].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vanlandschoot et al and Bleys et al as applied to claim 1 above, and further in view of Du Prez et al (US Patent 6,242,555).
Regarding claims 13-14, the limitations of claim 1 have been set forth above. Bleys further discloses that the polyol (i.e., the isocyanate-reactive component (B2)) has an average nominal functionality of 2-6 and preferably 2-4 and an average equivalent weight of 500-5000 and preferably of 1000-4000 (wherein the at least one isocyanate- reactive component (B2) comprises: (b1) one or more active hydrogen containing compounds having: functional groups comprising hydroxyl, amine, or thiol groups; a nominal functionality of from 2 to 8; and an equivalent weight of between 200 and 4000) 
Bleys is silent with regard to the amount of chain-extender used in the mixture relative to the weight of the isocyanate-reactive compounds.
Du Prez discloses micro-cellular or non-cellular, light-stable, elastomeric, flexible or semi-flexible polyurethane mouldings having a density of at least 900 kg/m3 and a flexural modulus according to ASTM D790 of between 5 and 300 MPa, and in particular between 10 and 120 MPa, from a reaction mixture by the reaction injection moulding process (RIM) and to a process for the production thereof [Col 1, lines 6-12]. Isocyanate-reactive components B comprise a polyetherpolyol component (b1), a chain extender component (b2) with only OH groups, and an amine-initiator (b3) which comprises cross-linkers and/or chain extenders [Col 2, lines 62-67]. The chain extender component b2 comprises chain extenders with only OH groups as functional groups, more particularly aliphatic or alicyclic OH groups, and is used in an amount of from about 3 to about 20% by weight, and preferably from about 5 to about 15% by weight, based on the weight of components b1, b2 and b3. In view of the required short demoulding time, in combination with the required properties of the elastomer, i.e. the softness, mechanical strength, etc., these chain extenders have according to the invention a functionality equal to 2, an equivalent weight of up to 80 at the most, and a 
Du Prez is analogous because it discloses elastomeric PU mouldings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a chain extenders having a primary OH content of at least 50% in an amount of about 5 to 15% by weight based on the total weight of the isocyanate-reactive components (and (b3) one or more chain-extenders or crosslinkers having only hydroxyl groups as functional groups, at least 50% of which are primary hydroxyl groups, and a functionality from 2 to 6 – claim 13) (The elastomeric composite polyurethane skin according to claim 13, wherein the chain-extender (b3) is selected from the group consisting of propanediol, butanediol, pentanediol, and hexanediol, and is present in an amount ranging from 4.5 parts to 15 parts relative to 100 parts by weight of the isocyanate-reactive compounds (B2) – claim 14).  One of ordinary skill in the art would have been motivated to use such chain extenders in such an amount because this would lead to shorter demoulding times and desirable properties of the elastomer as disclosed by Du Prez above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781